Citation Nr: 0945985	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include chronic anxiety disorder, 
panic disorder, with severe depression and suicidal ideation, 
also claimed as memory problems.

2.  Entitlement to service connection for a right ear 
disability, manifested by chronic ear infections and 
resulting in mastoiditis and eustachian tube pathology, to 
include as secondary to service-connected chronic 
rhinosinusitis.

3.  Entitlement to service connection for obstructive sleep 
apnea with daytime hypersomnolence and narcolepsy, previously 
claimed as abnormal sleep architecture.  

4.  Entitlement to service connection for a chronic headache 
disability, previously claimed as migraine headaches with 
cluster headaches.

5.  Entitlement to service connection for fibromyalgia with 
severe back and neck pain and lower extremity pain.

6.  Entitlement to service connection for chronic fatigue 
syndrome.

7.  Entitlement to service connection for a rightward 
deviation of the nasal septum associated with a bony spur 
extending to the right.

8.  Entitlement to an increased evaluation for chronic 
rhinosinusitis, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 
noncompensable.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 until 
February 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2005 and October 2006 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO characterized the right ear 
disability as a claim for two separate disabilities, 
mastoiditis and a right ear eustachian tube pathology.  A 
review of the record reflects that a drainage tube was 
implanted into the right ear eustachian tube as a result of 
the mastoiditis, and thus this claim is actually part and 
parcel of the claim for service connection for mastoiditis.  
Furthermore, a review of the Veteran's contentions, and 
specifically his March 2006 Notice of Disagreement reflects 
that the Veteran actually seeks service connection for 
chronic ear infections, including the mastoiditis and the 
eustachian tube.  Accordingly, the Board has recharacterized 
the issue as reflected on the cover sheet to better reflect 
the Veteran's contentions.  See 38 C.F.R. § 19.35 (Providing 
that the RO's certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).

On his April 2007 Substantive Appeal (Form VA-9) the Veteran 
requested a video hearing before a Member of the Board in 
connection with his claim.  In June 2009, the Veteran was 
notified that his hearing was scheduled for July 31, 2009; 
however, the Veteran failed to report for that hearing.  
Because the Veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for a chronic 
headache disability, a right ear disability and an acquired 
psychiatric disability and entitlement to increased 
evaluations for rhinosinusitis and hearing loss are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that any currently 
diagnosed sleep disorder, including obstructive sleep apnea, 
daytime hypersomnolence or narcolepsy, is related to the 
Veteran's active service.

2.  The evidence of record does not show that any currently 
diagnosed fibromyalgia is related to the Veteran's active 
service.

3.  The evidence of record does not show that any currently 
diagnosed chronic fatigue syndrome is related to the 
Veteran's active service.

4.  The evidence of record does not show that any currently 
diagnosed deviated septum with bony spur is related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
sleep disorder have not been met. 38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  The criteria for a grant of service connection for 
fibromyalgia with severe back and neck pain and lower 
extremity pain have not been met. 38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

3.  The criteria for a grant of service connection for 
chronic fatigue syndrome have not been met. 38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for a grant of service connection for a 
deviated septum with a bony spur have not been met. 
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2004, September 2005, 
October 2005, and July 2006 that fully addressed all notice 
elements.  Specifically, the May, September and October 2005 
letters advised the Veteran of the information needed to 
substantiate the claims, the evidence VA would provide and 
the evidence the Veteran should seek to provide.  The July 
2006 letter informed the Veteran of how VA determines 
disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The Veteran submitted private medical 
records, lay statements and copies of service treatment 
records in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, including certain types of psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 defines 
psychosis as brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder. 
38 C.F.R. § 3.384.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) evidence of a current disability, 
(2) evidence of an inservice incurrence or aggravation of an 
injury or disease, and (3) evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  In certain cases, competent lay evidence 
may demonstrate the presence of any of these elements.  
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, in the March 2006 Notice of Disagreement the 
Veteran raised claims for disabilities as secondary to an 
undiagnosed illness.  Specifically, he alleged his sleep 
apnea, narcolepsy, and chronic pain were the result of an 
undiagnosed illness.  In this regard, service connection can 
be established for a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1) (2009).  However, the record clearly reflects 
that the Veteran did not serve in the Southwest Asia theater 
during the applicable time period and in fact did not have 
any active service during the Persian Gulf War in accordance 
with 38 C.F.R. § 3.2.  See 38 C.F.R. §§ 3.2, 3.317(d).  
Accordingly, the Veteran can not be deemed a "Persian Gulf 
Veteran" and service connection based upon the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.317 is not warranted.  
When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). As 
such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

Sleep Disability

The Veteran also seeks service connection for obstructive 
sleep apnea with daytime hypersomnolence and narcolepsy, also 
claimed as an abnormal sleep architecture.  Private and VA 
medical records confirm the Veteran has been diagnosed with 
sleep apnea and narcolepsy and noted to have daytime 
somnolence.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnoses of the condition.  In 
fact, service treatment records fail to reflect any 
complaints or treatment for any sleeping disability.  
Examinations in February 1981, July 1982, July 1983, June 
1984, December 1987 and November 1989 described the 
neurologic system as normal and noted no sleep problems.

The final element is evidence of a nexus.  In this regard, 
none of the competent medical evidence of record relates the 
disability to service.  For example, a December 2002 private 
record diagnosed daytime hypersomnolence but indicated it was 
probably multifactorial in etiology.  The private physician 
explained it is common to see hypersomnolence in patients 
with fibromyalgia and additionally the Veteran had an 
abnormal sleep architecture that could be related to a 
prescription medication.  Furthermore, the Veteran had mild 
sleep apnea that could contribute to the hypersomnolence but 
should not explain the degree of symptomatology alone.  

The Veteran also submitted a letter from his mother in 
support of his claim.  She indicated that she has watched her 
son's health deteriorate over the last five years.  She 
explained that the Veteran began sleeping long hours, stayed 
up late, and fell asleep throughout the day.  She indicated 
the sleep analysis seemed to make sense in that he was not 
getting effective rest which made his conditions worse.  

The Veteran has contended the sleep problems have continued 
since service.  In his August 2005 statement he described 
sleep problems for years.  Based upon this report, the Board 
considered whether service connection was warranted on a 
theory of continuity of symptomatology.  While the Veteran is 
competent to describe difficulty sleeping, and extreme 
tiredness during the daytime, his report of continued 
symptoms since service are not credible as they conflict with 
other reports in the record.  Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, 
and the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  
For example, mental health records dated from July 2002 until 
June 2003 describe the Veteran's sleep as fair to good.  
Additionally, the first indication of a possible sleep 
disability is a March 2002 private record which noted a 
history of possible apnea and recommended a sleep study.  
Thus, the evidence reflecting good sleep, along with the 
period of nearly 12 years between the Veteran's discharge 
from service and treatment for a sleep disability, 
constitutes negative evidence which weighs against the claim.  

In sum, the Veteran has no evidence of a sleep disability 
during service, no evidence of a nexus and no evidence 
documenting continued symptoms.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and the appeal will be denied. 

Fibromyalgia 

The Veteran seeks service connection for fibromyalgia.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

VA outpatient treatment records reflect the Veteran has 
current diagnoses of fibromyalgia.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service treatment records, however, fail to reflect a 
diagnosis of fibromyalgia.  While there were records that 
noted complaints of symptoms of fibromyalgia; the assessment 
at the time always related the symptom to another disease or 
disability. For example, while a December 1985 record noted 
complaint of generalized muscular ache, the diagnosis was 
influenza.  Similarly, records noting other muscle or joint 
problems diagnosed musculoskeletal strains from a specific 
injury.  For example, a February 1983 record noted a strained 
left ankle second to a skiing accident.  A July 1983 record 
noted a sprained right wrist after playing golf.  A September 
1980 record noted neck pain from a muscle strain after moving 
a couch.  Significantly, these injuries appeared to be acute 
and transitory and resolved without complication.  An undated 
supplemental medial screening form indicated the Veteran 
denied swelling of a joint, arthritis, bursitis, knee, 
shoulder, elbow, back or foot complaints.  Furthermore, 
examinations dated in February 1981, July 1982, July 1983 and 
June 1984 indicated all systems were normal and noted no 
defect or diseases.  Similarly, examinations in December 1987 
and November 1989 examination described nearly all systems as 
normal and only noted an abnormality in the genitourinary 
system.  The only defect noted at the conclusion of the 
November 1989 examination was hearing loss.  

Furthermore, there is no competent medical evidence of a 
nexus or competent lay evidence otherwise linking the 
condition to service.  In fact, none of the VA outpatient 
treatment records or private records provide any opinion as 
to the etiology of the fibromyalgia.  

The Veteran submitted lay statements in support of his claim.  
Significantly, a July 2005 statement of the Veteran's sister-
in-law described the Veteran's physical decline and struggle, 
and specifically noted headaches and body pain, for the prior 
four years.  Similarly, a statement of the Veteran's mother 
described deteriorating heath, including constant pain which 
rendered him unable to work over the past 5 years.  These 
statements, however, fail to affirmatively link the condition 
to the Veteran's active service.

The Board considered whether service connection was warranted 
on a theory of continuity of symptomatology.  However, the 
record fails to reflect continued complaints or treatment for 
symptoms of fibromyalgia since service.  In fact, in an 
August 2005 statement, the Veteran reported chronic pain 
which had occurred for over 5 years.  In describing the 
fibromyalgia the Veteran indicated the pain began about four 
years prior.  Thus, by the Veteran's own statement, the pain 
and fibromyalgia began around 2000, nearly 10 years after his 
discharge from service.  Similarly, the lay statements of the 
sister-in-law and mother describe the onset of pain to around 
the year 2000.  Similarly, an October 2006 VA outpatient 
treatment record indicated the Veteran reported fibromyalgia 
and indicated it began 7 years prior to the date of 
treatment.  This also places the onset of the condition to 
around 1999, approximately 9 years after the Veteran's 
separation from service.  Additionally, the first medical 
treatment for fibromyalgia was not until December 2002.  
Therefore, given the amount of time between the Veteran's 
discharge from service and the first appearance of symptoms 
and given the first date of treatment, nearly 12 years after 
service, service connection based upon continuity of 
symptomatology is not warranted.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
Veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the Veteran is of the opinion that his fibromyalgia is 
related to service, as a lay person, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue 
syndrome.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied. 

VA outpatient treatment records reflect the Veteran has 
current diagnosis of chronic fatigue syndrome.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records, however, fail to reflect a 
diagnosis of chronic fatigue syndrome.  While there were 
records that noted complaints of symptoms of chronic fatigue 
syndrome; the assessment at the time always related the 
symptom to another disease or disability.  For example, while 
a December 1985 record noted complaint of generalized 
muscular ache, the diagnosis was influenza.  Records 
describing headaches diagnosed upper respiratory infections.  
As noted above, records describing joint pains reflected the 
Veteran sustained specific injuries.  Furthermore, these 
symptoms were acute and transitory.  In fact, examinations 
dated in February 1981, July 1982, July 1983 and June 1984 
indicated all systems were normal and noted no defect or 
diseases.  Similarly, examinations in December 1987 and 
November 1989 examination described nearly all systems as 
normal and only noted an abnormality in the genitourinary 
system.  The only defect noted at the conclusion of the 
November 1989 examination was hearing loss.  

Furthermore, there is no competent medical evidence or 
competent lay evidence linking the condition to service.  In 
fact, none of the VA outpatient treatment records or private 
records provide any opinion as to the etiology of the chronic 
fatigue syndrome.

A lay statement of the Veteran's mother described an abnormal 
sleeping pattern and explained the Veteran went to bed late 
and slept all day.  While this statement documented sleeping 
problems during the prior 5 years, it does not establish the 
required nexus to service or illustrate continuity of 
symptoms since service. 

In fact, the first indication of treatment for the chronic 
fatigue syndrome was July 2003, nearly 13 years after the 
Veteran's separation from service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In other words, given the amount of time 
between service and the Veteran's first complaint of chronic 
fatigue, the record fails to reflect continuity of 
symptomatology since service.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Deviated Septum

The Veteran seeks service connection for rightward deviation 
of the septum with a bony spur.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The December 2005 VA examination of the nose described the 
nasal dorsum as straight and symmetric and indicated the 
septum was nonobstructive.  However, prior records, such as 
an August 1999 private magnetic resonance imaging scan 
reflected the Veteran had septal deviation to the right with 
a septal spur. McClain v. Nicholson, 21Vet. App. 319 
(2007)(finding that the requirement for a current disability 
is satisfied if the claimant has a disability at the time a 
claim was filed or at any time during the pendency of the 
appeal, even if the disability resolves prior to the 
Secretary's adjudication of the claim).  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records fail to reflect any treatment for a 
deviated septum.  While the service treatment records 
document complaints and treatment for sinus problems, none of 
the records noted a deviated septum or a bony spur of the 
septum.  In fact, a March 1989 computed tomography scan (CT) 
of the sinuses indicated there was bilateral maxillary and 
ethmoid sinusitis, more of the right.  The CT report noted no 
evidence of a deviated septum.  Examinations in February 
1981, July 1982, July 1983, June 1984, December 1987 and 
November 1989 described the nose and sinuses as normal.

Most significantly, there is no competent evidence of a 
nexus.  None of the medical records relate the deviated 
septum to any event or incident of service.

Nor is there any evidence of continuity of symptomatology.  
In fact, the first evidence of a deviated septum was in 
August 1999, nearly 9 years after the Veteran's separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, there is evidence clearly indicating the Veteran 
did not have a deviated septum.  Specifically, a December 
1996 computed tomography scan of the sinuses did not conclude 
with a finding of a deviated septum.  In this case, the Board 
attaches greater probative weight to the clinical findings of 
the December 1996 CT scan than to the statements provided by 
the Veteran as to continuity of symptomatology.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The Veteran, however, contends the deviated septum is related 
to his service-connected rhinosinusitis.  The law provides 
that secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

The Veteran has evidence of a current disability of a 
deviated septum and a service-connected disability of 
rhinosinusitis.  What is missing is evidence linking the two 
disabilities.  While the Veteran has alleged his 
rhinosinusitis caused the deviated septum, such an opinion is 
beyond the Veteran's personal knowledge. Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Aside from the Veteran's 
assertion, there is simply no evidence suggesting a 
connection between the rhinosinusitis and the deviated 
septum.  

Accordingly, without evidence of a deviated septum during 
service, evidence of continuity of symptoms or evidence of a 
nexus linking the condition to service or the service-
connected rhinosinusitis, the preponderance of the evidence 
is against the Veteran's claim.  As such, service connection 
for a rightward deviated septum with bony spur is denied.

Conclusion

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his disabilities are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for obstructive sleep apnea with daytime 
hypersomnolence and narcolepsy, claimed as abnormal sleep 
architecture, is denied.

Service connection for fibromyalgia is denied.

Service connection for chronic fatigue syndrome is denied.  

Service connection for a deviated septum with bony spur is 
denied.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Specifically, the Board is of the 
opinion that VA examinations are warranted.  

Concerning the claim for service connection for headaches, 
the Board is of the opinion that a VA examination is 
necessary.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In 
the present case, the Veteran has submitted evidence of a 
current headache disability.  There is also evidence of 
headaches during service, although these were usually related 
to other disabilities, such as upper respiratory infection.  

More concerning is the fact that there are several 
conflicting yet conclusory opinions concerning the etiology 
of the headaches.  For example, a December 1999 private 
record concluded with an impression of muscle tension 
headaches.  A March 2002 private record noted complaints of 
constant severe headaches and a sleep study was recommended 
as the sleep apnea could contribute to the headaches.  An 
August 2002 private record concluded the Veteran had severe 
headaches secondary to severe right mastoiditis.  An August 
2002 private record indicated the Veteran complained of 
headaches with blurry vision and the physician suggested 
emergency room evaluation as the headaches were "the worst 
of his life and not related to his sinuses."  A September 
2002 private headache consultation concluded the Veteran had 
chronic migraines with cluster features, possible remote 
prolonged sensory area, possibly triggered by 
sympathomimetics.  A January 2005 VA record concluded the 
Veteran had chronic headaches, vascular and spasm, related to 
fibromyalgia.  A March 2007 VA outpatient treatment record 
concluded with a diagnosis of sinusitis and headaches, sinus 
versus migraine verses cluster.  

Given the above, without further clarification, the Board is 
without medical expertise to clarify the current diagnosis or 
ascertain whether any current headache disability is related 
to service, or a service-connected disability.  See Robinson 
v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (noting 
that the Board is obligated to consider direct and secondary 
service connection if raised by the record when a Veteran 
raised a basic issue of service connection); Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Therefore, the 
Board finds that a VA examination and medical opinion is 
necessary.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Concerning the claim for service connection for a right ear 
disability, manifested by chronic ear infections and 
resulting in mastoiditis and eustachian tube pathology, the 
Board is of the opinion that another VA examination is 
necessary.  Under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has evidence of otitis media 
during service and evidence of post-service ear infections, 
including otitis media and mastoiditis.  The Veteran has 
alleged that his ear infections are chronic and have 
persisted since service.  The Veteran is competent to testify 
as to the symptoms he experienced, including painful ears and 
an ear infection. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the Board finds the Veteran's testimony to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the Veteran was mistaken. See 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

Although the Veteran was afforded a VA ear disease 
examination in December 2005, this examination is incomplete.  
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  Specifically, although the examiner 
noted no significant ear pathology on the date of the 
examination, he failed to provide any notations or comment 
concerning the Veteran's history of ear infections and 
whether such infections resolved or may return, and so forth.  
In view of the Veteran's documented history of right ear 
infections in service and thereafter, further development is 
necessary under the circumstances of this case to explore 
whether the Veteran has a recurrent or chronic right ear 
disability manifested by infections, and if so, whether such 
disability is related to service or otherwise due to service-
connected chronic rhinosinusitis on a secondary basis.  See 
McClain v. Nicholson, 21Vet. App. 319 (2007) (finding that 
the requirement for a current disability is satisfied if the 
claimant has a disability at the time a claim was filed or at 
any time during the pendency of the appeal, even if the 
disability resolves prior to the Secretary's adjudication of 
the claim).  

Accordingly, without further clarification, the Board is 
without medical expertise to ascertain whether any current 
right disability is related to service, or a service-
connected disability.  See Robinson v. Shinseki, 557 F.3d 
1355, 1362 (Fed. Cir. 2009) (noting that the Board is 
obligated to consider direct and secondary service connection 
if raised by the record when a Veteran raised a basic issue 
of service connection); Combee v. Brown, 34 F.3d 1039, 1043-
1044 (Fed. Cir. 1994).  Therefore, the Board finds that a VA 
examination and medical opinion is necessary.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Concerning the claim for service connection for an acquired 
psychiatric disability, although the Veteran was afforded a 
VA examination in January 2007, this examination is 
incomplete.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  Significantly, at the 
outset of the examination, the examiner indicated he reviewed 
the claims file but noted that the Veteran's report of a 
January 1990 hospitalization was not seen in his review of 
the record.  This January 1990 psychiatric hospitalization 
during service forms the crux of the Veteran's claim.  
Specifically, this record indicates that the Veteran was 
brought to the hospital for suicidal ideation.  After 4 days 
of treatment and observation the Veteran was diagnosed with 
marital problems and alcohol abuse.  Reviewing this record 
could alter the examiner's opinion.  Accordingly, the Veteran 
should be afforded another examination and the records of his 
inservice hospitalization in January 1990 should be reviewed 
and considered.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).

Concerning the Veteran's claim for increased evaluation for 
hearing loss, the record reflects that the most recent VA 
examination was December 2005.  While there is significant 
treatment for other conditions, there is no evidence of 
recent treatment documenting findings for hearing loss which 
could be applied to VA's Schedule for Rating Disabilities.  
Therefore, another VA examination should be provided.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran was entitled to a new examination after a two year 
period between the last VA examination and the Veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").

Similarly, although there are VA outpatient treatment records 
dated in January 2008 that note complaints of sinusitis, 
these record fail to discuss findings such as crusting, 
purulent discharge, headaches, or use of antibiotics which 
could be applied to the rating schedule.  Accordingly, the 
last thorough examination of the sinuses was the December 
2005 examination.  The December 2005 examination is too 
remote in time to address the current severity of the 
Veteran's service-connected sinusitis and an updated 
examination is appropriate.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any headache 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following: 

a) The examiner should clarify the 
diagnosis of any existing headache 
disorder or disorders.

b) The examiner is requested to express an 
opinion as to whether any currently 
diagnosed headache disability is at least 
as likely as not (a 50% probability or 
more) related to any event or incident in 
service or to any service-connected 
disability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any right ear 
disability, other than hearing loss, that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following: 

a) The examiner shall clarify the 
diagnosis of any existing right ear 
disorder or disorders.  If there is no 
current infection, the examiner shall 
specifically comment on whether any prior 
ear infections are completely resolved or 
may return; and 

b) The examiner is requested to express an 
opinion as to whether any currently 
diagnosed right ear disability, including 
the post-service mastoiditis and otitis 
media noted in the record, is at least as 
likely as not (a 50% probability or more) 
related to any event or incident in 
service or to service-connected 
rhinosinusitis.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following: 
Whether it is at least as likely as not (a 
50% probability or more) that any 
diagnosed psychiatric disability is 
related to any event or incident in 
service, including the hospitalization in 
January 1990.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The RO/AMC shall afford the Veteran a 
VA examination to ascertain the present 
severity of his service-connected 
sinusitis.  Any and all indicated 
evaluations should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for sinusitis and offer comments 
and an opinion as to the severity of the 
Veteran's sinusitis.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4.  The RO/AMC shall afford the Veteran a 
VA audiological examination to ascertain 
the present severity of his service-
connected hearing loss. Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for hearing loss and offer 
comments and an opinion as to the severity 
of the Veteran's hearing loss.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

5.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


